The petitioner's petition for writ of habeas corpus is granted. The State failed to establish that the proof of the petitioner's guilt is evident or the presumption of the petitioner's guilt is great. See State v. Perry, 605 So. 2d 94, 96 (Fla. 3d DCA 1992) ("the degree of proof sufficient to deny an accused the right to bail in a capital [or life offense] case under our Constitution, to wit, proof that guilt is evident or the presumption of guilt is great is actually a greater degree of proof than that which is required to establish guilt merely to the exclusion of a reasonable doubt") (quoting State ex rel. Van Eeqhen v. Williams, 87 So. 2d 45, 46 (Fla. 1956) ). The petitioner did not demonstrate entitlement to immediate release. However, within three days of the date of this order, the trial court shall determine the appropriate conditions of pretrial release under Florida Rule of Criminal Procedure 3.131 or, upon proper motion by the State, conduct the appropriate hearing in to determine whether the petitioner may be detained pursuant to rule 3.132.
SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.